In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-16-00287-CR
                                      No. 07-16-00288-CR


                         ANTWAN MARQUSE KING, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 46th District Court
                                   Wilbarger County, Texas
            Trial Court Nos. 11,735 & 11,736, Honorable Dan Mike Bird, Presiding

                                     December 13, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before this court are two motions to dismiss appeal both signed by appellant,

Antwan Marquse King, and his attorney. Without passing on the merits of the cases, we grant

the motions to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeals. Having dismissed the appeals at appellant’s request, no motions for rehearing will be

entertained, and our mandates will issue forthwith.

                                                           Per Curiam


Do not publish.